Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance.
The reason for allowance of claim 1 is the inclusion of “a first actuation signal line connected to each of the fluid ejectors and each of the fluid pumps along which a first signal is transmittable to actuate a selected one of fluid ejectors and the fluid pumps; and at least one second actuation signal line connected to the fluid pumps along which a second signal is transmittable to actuate a selected one of the fluid pumps”.  The foregoing limitation(s), when combined with the other limitations of claim 1, has(have) not been taught, found, or suggested by the cited art.  Note that US 2016/0311221 A1 (document D1 from the ISA written opinion) fails to disclose that a fluid ejector and fluid pump are separate from each other.  The fluid pump (actuator 30) is also the fluid ejector.  Further note that US 2015/0282830 A1 (document D2 from the ISA written opinion) fails to disclose "a first actuation signal line connected to each of the fluid ejectors and each of the fluid pumps."
Regarding claims 2-12
The reason for allowance of claim 13 is the inclusion of “ejecting fluid at a first frequency by actuating fluid ejectors and their associated pumps at the first frequency; servicing inactive fluid ejectors at a second frequency greater than the first frequency by actuating fluid pumps associated with inactive fluid ejectors at the second frequency”.  The foregoing limitation(s), when combined with the other limitations of claim 13, has(have) not been taught, found, or suggested by the cited art.
Regarding claim 14, for the same reason as discussed above for parent independent claim 13, dependent claim 14 also contain(s) allowable subject matter.
The reason for allowance of claim 15 is the inclusion of “eject fluid at a first frequency by actuating fluid ejectors and their associated pumps at the first frequency; and service inactive fluid ejectors at a second frequency greater than the first frequency by actuating fluid pumps associated with inactive fluid ejectors at the second frequency.”.  The foregoing limitation(s), when combined with the other limitations of claim 15, has(have) not been taught, found, or suggested by the cited art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The following reference(s) is/are considered pertinent to applicant's disclosure and is/are cited for disclosing related limitations to the applicant’s claimed and disclosed invention.  


Discloses controlling the temperature of printing elements.

Edelen (US 2017/0146005 A1)
Discloses a microfluidic pump.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN SEO whose telephone number is (571)270-1327.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






Justin Seo

/JUSTIN SEO/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        

September 7, 2021